01/06/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0731

                                          DA 19-0731
                                                                       FILED
 STATE OF MONTANA,                                                     JAN 0 6 2021
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Court
             Plaintiff and Appellee,                               State of Montana


        v.                                                                ORDER

 TRAVIS STAKER,

             Defendant and Appellant.


        Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argurnent on Friday,
March 26, 2021, at 9:30 a.m. at the George Dennison Theatre at the University of Montana
in Missoula, Montana, with an introduction to the oral argument beginning at 9:00 a.rn.
Venue is subject to change pursuant to the health and safety guidelines in place on that
date.
        IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
        The Court will not entertain any motions to reschedule.
        Counsel should be mindful of the provisions of M. R. App. P. 17(6).
        The Clerk is directed to provide a copy hereofto all counsel ofrecord, to Dean Paul
Kirgis, Alexander Blewett III School of Law, University of Montana, to Christina Tin,
Director of Communication and Events, Alexander Blewett III School of Law, University
of Montana, to John Mudd, Executive Director of the State Bar of Montana, and to the
Honorable Rienne H. McElyea, District Judge.
        DATED this      :"1-1--ly of January, 2021.
                                                      For the Court,




                                                                   Chief Justice